

	

		II 

		109th CONGRESS

		1st Session

		S. 550

		IN THE SENATE OF THE UNITED STATES

		

			March 8, 2005

			Mr. Corzine (for

			 himself, Mr. Obama,

			 Ms. Snowe, Mr.

			 Bingaman, Mrs. Boxer,

			 Ms. Cantwell, Mrs. Clinton, Mr.

			 Dodd, Mr. Durbin,

			 Mrs. Feinstein, Mr. Kennedy, Mr.

			 Lautenberg, Mr. Leahy,

			 Ms. Mikulski, Mrs. Murray, Mr.

			 Schumer, Mr. Smith, and

			 Mr. Kerry) introduced the following bill;

			 which was read twice and referred to the Committee on Health, Education, Labor, and

			 Pensions

		

		A BILL

		To amend the Public Health Service Act with

		  respect to facilitating the development of microbicides for preventing

		  transmission of HIV and other diseases, and for other purposes

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Microbicide Development

			 Act.

		

			2.

			Findings

			Congress makes the following

			 findings:

			

				(1)

				Women and girls are the new

			 face of HIV/AIDS, and are increasingly affected by the disease in each region

			 of the world. Women account for nearly 1/2 of the

			 37,000,000 adults living with HIV and AIDS worldwide as of 2005. Approximately

			 7,000 women are newly infected with HIV each day.

			

				(2)

				Because of their social and

			 biological vulnerabilities, young women are particularly at risk. In

			 Sub-Saharan Africa, 76 percent of the young people (between ages 15 and 24)

			 with HIV are girls under 20.

			

				(3)

				When women become infected

			 with HIV, they can pass along the infection to their children during pregnancy,

			 labor and delivery, or breast-feeding. The most effective way to halt

			 mother-to-child transmission is to ensure that mothers are not infected in the

			 first place.

			

				(4)

				An increasing number of women

			 who become infected with HIV have only 1 sexual partner, their husband.

			 Unfortunately, marriage is not necessarily effective protection against HIV,

			 because to protect themselves from HIV, women have to rely on their male

			 partners to be faithful or to use condoms. Many women in the developing world

			 are unable to insist on mutual monogamy or negotiate condom use, especially in

			 long-term relationships.

			

				(5)

				Scientists are working on a

			 promising new prevention tool that could slow down the spread of the HIV/AIDS

			 epidemic, microbicides. Formulated as gels, creams, or rings, microbicides

			 inactivate, block, or otherwise interfere with the transmission of the

			 pathogens that cause AIDS and other sexually transmitted diseases

			 (STDs). Microbicides could allow a woman to protect herself from

			 disease.

			

				(6)

				Married couples need a method

			 of HIV protection that will allow them to conceive a child and start a family.

			 No existing HIV prevention method also allows conception. Microbicides are

			 being developed to allow women to both conceive children and protect themselves

			 from HIV.

			

				(7)

				Households in developing

			 countries often dissolve when a mother dies. In the hardest hit countries, the

			 number of children who are orphaned by AIDS is increasing dramatically.

			

				(8)

				Women in the United States

			 also need HIV prevention tools like microbicides. AIDS is now the number 1

			 cause of death among African-American women between the ages of 25 and

			 34.

			

				(9)

				In addition to HIV, other

			 STDs continue to be a major health threat in the United States. The United

			 States has the highest rates of sexually transmitted diseases of any

			 industrialized nation. Nineteen million STD infections occur every year. It is

			 estimated that by age 25, 1/2 of all sexually active

			 people in the United States can expect to be infected with an STD.

			

				(10)

				HIV and AIDS represent a

			 threat to national security and economic well being, with direct medical costs

			 of up to $15,500,000,000 per year. The pandemic undermines armies, foments

			 unrest, and burdens the United States military.

			

				(11)

				As the Nation’s largest

			 single provider of HIV/AIDS care, the Veterans Affairs health care system spent

			 $359,000,000 to provided care to more than 20,000 American veterans with

			 HIV/AIDS in fiscal year 2004.

			

				(12)

				The microbicide field has

			 achieved an extraordinary amount of scientific momentum, with several

			 first-generation candidates now in large scale human trials around the world.

			 At same time, new products, based upon recent advances in HIV treatment, have

			 advanced into early safety trials.

			

				(13)

				Microbicides are a classic

			 public health good for which the social benefits are high but the economic

			 incentive to private investment is low. Like other public health goods, such as

			 vaccines, public funding must fill the gap. Microbicide research depends in

			 large part on Government leadership and investment.

			

				(14)

				The Federal Government needs

			 to make a strong commitment to microbicide research and development. Three

			 agencies—the National Institutes of Health (NIH), the Centers

			 for Disease Control and Prevention (CDC), and the United States

			 Agency of International Development (USAID)—have played

			 important roles in the progress to date, but further strong, well-coordinated,

			 and visible public sector leadership will be essential for the promise of

			 microbicides to be realized.

			

				(15)

				As of 2005, microbicide

			 research at NIH is conducted under several institutes with no single line of

			 administrative accountability, no specific funding coordination, and highly

			 variable levels of interest and commitment across institute leadership. Only a

			 few NIH staff can claim microbicides as their sole focus.

			

				(16)

				The President's Emergency

			 Plan for AIDS Relief (PEPFAR) recognizes the urgency of

			 developing safe and effective microbicides to prevent HIV. In addition, NIH

			 documents state that the US government is firmly committed to

			 accelerating the development of safe and effective microbicides to prevent

			 HIV, recognizing that microbicides may provide one of the most

			 promising preventative interventions given that could be inexpensive, readily

			 available, and widely acceptable. But as of 2005, NIH spends barely 2

			 percent of its HIV/AIDS research budget on microbicides. As more microbicide

			 candidates are advanced into later-stage clinical trials and development costs

			 rise correspondingly, 2005 funding levels are simply inadequate.

			

				(17)

				USAID and the CDC have

			 expanded their microbicide portfolios, but without overall Federal

			 coordination, costly inefficiencies and unproductive duplication of effort may

			 result. USAID sustains strong partnerships with public and private

			 organizations working on microbicide research, importantly including clinical

			 trials in developing countries where its experience is extensive. USAID is well

			 positioned to facilitate the introduction of microbicides once they are

			 available. The CDC also engages in critical microbicide research and clinical

			 testing, and has a long history of conducting field trials in developing

			 countries.

			

				(18)

				HIV prevention options

			 available as of 2005 are not enough. HIV prevention strategies must recognize

			 women’s needs and vulnerabilities. If women are to have a genuine opportunity

			 to protect themselves, their best option is the rapid development of new

			 HIV-prevention technologies like microbicides, which women can initiate and

			 control.

			

			I

			Microbicide research at the national institutes of

			 health

			

				101.

				Office of AIDS Research; program regarding microbicides for

			 preventing transmission of HIV and other diseases

				Subpart I of part D of title

			 XXIII of the Public Health Service Act (42 U.S.C. 300cc–40 et seq.) is amended

			 by inserting after section 2351 the following:

				

					

						2351A.

						Microbicides for preventing transmission of HIV and other

				diseases

						

							(a)

							Federal strategic plan

							

								(1)

								In general

								The Director of the Office

				of AIDS Research shall—

								

									(A)

									expedite the implementation

				of a Federal strategic plan for the conduct and support of microbicide research

				and development; and

								

									(B)

									annually review and, as

				appropriate, revise such plan, to prioritize funding and activities in terms of

				their scientific urgency.

								

								(2)

								Coordination

								In implementing, reviewing,

				and prioritizing elements of the plan described under paragraph (1), the

				Director of the Office of AIDS Research shall coordinate with—

								

									(A)

									other Federal agencies,

				including the Director of the Centers for Disease Control and Prevention and

				the Administrator of the United States Agency for International Development,

				involved in microbicide research;

								

									(B)

									the microbicide research

				community; and

								

									(C)

									health advocates.

								

							(b)

							Expansion and coordination of activities

							The Director of the Office

				of AIDS Research, acting in coordination with other relevant institutes and

				offices, shall expand, intensify, and coordinate the activities of all

				appropriate institutes and components of the National Institutes of Health with

				respect to research and development of microbicides to prevent the transmission

				of the human immunodeficiency virus (HIV) and other sexually

				transmitted diseases.

						

							(c)

							Microbicide development unit

							In carrying out subsection

				(b), the Director of the National Institute of Allergy and Infectious Diseases

				shall establish within the Division of AIDS in the Institute, a clearly defined

				organizational unit charged with carrying out microbicide research and

				development. In establishing such unit, the Director shall ensure that there

				are a sufficient number of employees dedicated to carrying out the mission of

				the unit.

						

							(d)

							Microbicide clinical trials

							In carrying out subsection

				(c), the Director of the National Institute of Allergy and Infectious Diseases

				shall assign priority to ensuring adequate funding and support for the

				integration of basic science and clinical research, with particular emphasis on

				implementation of trials leading to product licensure.

						

							(e)

							Reports to congress

							

								(1)

								In general

								Not later than 6 months

				after the date of enactment of the Microbicide Development Act, and annually

				thereafter, the Director of the Office of AIDS Research shall submit to the

				appropriate committees of Congress a report that describes the strategies being

				implemented by the Federal Government regarding microbicide research and

				development.

							

								(2)

								Contents of reports

								Each report submitted under

				paragraph (1) shall include—

								

									(A)

									a description of activities

				with respect to microbicide research and development conducted and supported by

				the Federal Government;

								

									(B)

									a summary and analysis of

				the expenditures made by the Director of the Office of AIDS Research during the

				preceding year for activities with respect to microbicide-specific research and

				development, including basic research, preclinical product development,

				clinical trials, and process development and production;

								

									(C)

									a description and

				evaluation of the progress made, during the preceding year, toward the

				development of effective and acceptable microbicides; and

								

									(D)

									a review of scientific and

				programmatic obstacles to expediting the commercial availability of microbicide

				products.

								

								(3)

								Appropriate committees of Congress defined

								In this subsection, the

				term appropriate committees of Congress means the Committee on

				Health, Education, Labor, and Pensions and the Committee on Appropriations of

				the Senate and the Committee on Energy and Commerce and the Committee on

				Appropriations of the House of Representatives.

							

							(f)

							Authorization of appropriations

							There are authorized to be

				appropriated such sums as may be necessary for each fiscal year to carry out

				this section.

						.

			

			II

			Microbicide research at the centers for disease control and

			 prevention

			

				201.

				Microbicides for preventing transmission of HIV and other

			 diseases

				Part B of title III of the

			 Public Health Service Act (42 U.S.C. 243 et seq.) is amended—

				

					(1)

					by transferring section 317R

			 so as to appear after section 317Q; and

				

					(2)

					by inserting after section

			 317R (as so transferred) the following:

					

						

							371S.

							Microbicides for preventing transmission of HIV and other

				diseases

							

								(a)

								Development and implementation of the microbicide agenda

				supported by the centers for disease control and prevention

								The Director of the Centers

				for Disease Control and Prevention shall fully implement such Centers' topical

				microbicide agenda to support microbicide research and development. Such an

				agenda shall include—

								

									(1)

									conducting laboratory

				research in preparation for, and support of, clinical microbicide

				trials;

								

									(2)

									conducting behavioral

				research in preparation for, and support of, clinical microbicide

				trials;

								

									(3)

									developing and

				characterizing domestic populations and international cohorts appropriate for

				Phases I, II, and III clinical trials of candidate topical microbicides;

								

									(4)

									conducting Phases I and II

				clinical trials to assess the safety and acceptability of candidate

				microbicides;

								

									(5)

									conducting Phase III

				clinical trials to assess the efficacy of candidate microbicides;

								

									(6)

									providing technical

				assistance to, and consulting with, a wide variety of domestic and

				international entities involved in developing and evaluating topical

				microbicides, including health agencies, extramural researchers, industry,

				health advocates, and nonprofit organizations; and

								

									(7)

									developing and evaluating

				the diffusion and effects of implementation strategies for use of effective

				topical microbicides.

								

								(b)

								Personnel

								The Centers for Disease

				Control and Prevention shall ensure that there are sufficient numbers of

				dedicated employees for carrying out the microbicide agenda under subsection

				(a).

							

								(c)

								Report to congress

								

									(1)

									In general

									Not later than 1 year after

				the date of enactment of the Microbicide Development Act, and annually

				thereafter, the Director of the Centers for Disease Control and Prevention

				shall submit to the appropriate committees of Congress, a report on the

				strategies being implemented by the Centers for Disease Control and Prevention

				with respect to microbicide research and development. Such report shall be

				submitted alone or as part of the overall Federal strategic plan on

				microbicides compiled annually by the National Institutes of Health Office of

				AIDS Research as required under section 2351A.

								

									(2)

									Contents of report

									Such report shall

				include—

									

										(A)

										a description of activities

				with respect to microbicides conducted or supported by the Director of the

				Centers for Disease Control and Prevention;

									

										(B)

										a summary and analysis of

				the expenditures made by such Director during the preceding year, for

				activities with respect to microbicide-specific research and development,

				including the number of employees of such Centers involved in such

				activities;

									

										(C)

										a description and

				evaluation of the progress made, during the preceding year, toward the

				development of effective and acceptable microbicides; and

									

										(D)

										a review of scientific and

				programmatic obstacles to expediting the commercial availability of microbicide

				products.

									

									(3)

									Appropriate committees of congress defined

									For the purposes of this

				subsection, the term appropriate committees of Congress means the

				Committee on Health, Education, Labor, and Pensions and the Committee on

				Appropriations of the Senate and the Committee on Energy and Commerce and the

				Committee on Appropriations of the House of Representatives.

								

								(d)

								Authorization of appropriations

								There are authorized to be

				appropriated such sums as may be necessary for each fiscal year to carry out

				this section.

							.

				

			III

			Microbicide research at the United States Agency for

			 International Development

			

				301.

				Microbicides for preventing transmission of hiv and other

			 diseases

				Section 104A of the Foreign

			 Assistance Act of 1961 (22 U.S.C. 2151b–2) is amended by adding at the end the

			 following new subsection:

				

					

						(h)

						Microbicides for preventing transmission of HIV and other

				diseases

						

							(1)

							Development and implementation of the microbicide

				agenda

							The head of the Office of

				HIV/AIDS of the United States Agency for International Development, in

				conjunction with other offices of such Agency, shall develop and implement a

				program to support the development of microbicides products for the prevention

				of the transmission of HIV and other diseases, and facilitate wide-scale

				availability of such products after such development. The program shall be

				known as the microbicide agenda and shall include—

							

								(A)

								support for the discovery,

				development, and preclinical evaluation of topical microbicides;

							

								(B)

								support for the conduct of

				clinical studies of candidate microbicides to assess the safety, acceptability,

				and effectiveness of such microbicides in reducing the transmission of HIV and

				other sexually transmitted diseases;

							

								(C)

								support for behavioral and

				social science research relevant to microbicide development, testing,

				acceptability, and use;

							

								(D)

								support for preintroductory

				and introductory studies of safe and effective microbicides in developing

				countries; and

							

								(E)

								facilitation of access to

				microbicides by women at highest risk of contracting HIV or other sexually

				transmitted diseases, at the earliest possible time.

							

							(2)

							Staffing

							The head of the Office of

				HIV/AIDS shall ensure that the Agency has a sufficient number of dedicated

				employees to carry out the microbicide agenda.

						

							(3)

							Reports to Congress

							

								(A)

								In general

								Not later than 1 year after

				the date of enactment of the Microbicide Development Act, and annually

				thereafter, the Administrator of the Agency shall submit to the appropriate

				committees of Congress a report on the activities of the Administrator to carry

				out the microbicide agenda and on any other activities carried out by the

				Administrator related to microbicide research and development.

							

								(B)

								Contents of report

								Each report submitted under

				subparagraph (A) shall include—

								

									(i)

									a description of activities

				with respect to microbicides conducted or supported by the

				Administrator;

								

									(ii)

									a summary and analysis of

				the expenditures made by the Administrator during the preceding year for

				activities with respect to microbicide-specific research and development,

				including the number of employees of the Agency who are involved in such

				activities;

								

									(iii)

									a description and

				evaluation of the progress made during the preceding year toward the

				development of effective and acceptable microbicides;

								

									(iv)

									a review of scientific and

				programmatic obstacles to expediting the commercial availability of microbicide

				products; and

								

									(v)

									a description of the

				activities carried out to increase the availability of microbicides approved to

				prevent the transmission of HIV or other sexually transmitted diseases.

								

								(C)

								Consultation

								The Administrator shall

				consult with the Director of the Office of AIDS Research of the National

				Institutes of Health in preparing a report required by subparagraph (A).

							

								(D)

								Appropriate committees of Congress defined

								In this paragraph, the term

				appropriate committees of Congress means the Committee on Foreign

				Relations and the Committee on Appropriations of the Senate and the Committee

				on International Relations and the Committee on Appropriations of the House of

				Representatives.

							

							(4)

							Authorization of appropriations

							There are authorized to be

				appropriated such sums as may be necessary for each fiscal year to carry out

				this subsection.

						.

			

